Citation Nr: 0632757	
Decision Date: 10/23/06    Archive Date: 10/31/06	

DOCKET NO.  04-01 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus. 

2.  Entitlement to an evaluation in excess of 20 percent for 
degenerative arthritis of lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from March 1952 to March 
1955, and from June 1959 to December 1976 (retired).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision issued 
by the Department of Veterans Affairs (VA) (VA) Regional 
Office (RO) in Indianapolis, Indiana, which denied service 
connection for diabetes mellitus, and which granted service 
connection for degenerative changes of the lumbar spine in 
August 2002.  The veteran disagreed with the denial of 
service connection and with the evaluation assigned for 
lumbar arthritis.  The case is now ready for appellate 
review.



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issues on appeal has been requested or 
obtained.

2.  The veteran was first diagnosed for non-Insulin-dependent 
(adult-onset) diabetes mellitus in the early 1990's, years 
after he was separated from service, and no competent 
clinical evidence shows or suggests that the remote onset of 
diabetes was attributable to any incident, injury or disease 
of active military service, including any exposure to 
ionizing radiation.  

3.  The veteran's lumbar arthritis is shown to result in not 
more than moderate limitation of motion, but forward flexion 
of the thoracolumbar spine is not 30 degrees or less, nor is 
there favorable ankylosis of the entire thoracolumbar spine.   




CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred or aggravated in 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 502, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2005).

2.  At all times during the pendency of this appeal, the 
criteria for an evaluation in excess of 20 percent for lumbar 
spine arthritis have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5292, 
5295 (before and after September 23, 2002) and 5292, 5235-
5243 (after September 26, 2003) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claims.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.

The veteran was provided formal VCAA notice in August 2002, 
prior to the issuance of the initial adverse rating decision 
now on appeal in November 2002.  This notification informed 
him of the evidence necessary to substantiate his claims, the 
evidence he was responsible to submit, the evidence VA would 
collect on his behalf, and advised he submit any relevant 
evidence in his possession.  The veteran's service medical 
records, records of the veteran's treatment at military 
medical facilities following his military retirement, and 
records of the veteran's treatment with VA have been 
collected for review.  The veteran was provided VA 
examinations which are adequate for rating purposes.  In 
August 2003, the veteran wrote that he had no more evidence 
to submit.  The evidence on file does not suggest nor does 
the veteran argue that there remains any additional relevant 
evidence which has not been collected for review.  The Board 
finds VCAA is satisfied in this appeal.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

To the extent the veteran was not provided VCAA notice with 
respect to downstream issues in accordance with 
Dingess\Hartmann v. Nicholson, 19 Vet. App. 473 (2006), the 
Board would point out that there is simply no evidence 
supporting an allowance of service connection for diabetes 
from any effective date, and the veteran is in receipt of the 
proper schedular evaluation for moderate limitation of motion 
made effective from the date of his initial claim therefore 
in August 2002, so any error in failing to provide notice 
with respect to effective dates in this appeal must be 
harmless.

Service connection may be established for disability 
resulting from disease or injury incurred or aggravated in 
line of active military duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may also be granted for diabetes mellitus 
which is shown to have become manifest to a compensable 
degree within one year from the date of service separation.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

There are also laws and regulations governing claims based 
upon exposure to ionizing radiation.  38 U.S.C.A. § 1112 and 
38 C.F.R. § 3.309(d) provides a list of diseases specific to 
radiation-exposed veterans which will be service connected if 
shown to have become manifest in a radiation-exposed veteran 
within certain specified periods after service separation.  
This list of diseases principally includes certain types of 
cancer, but specifically does not include diabetes mellitus, 
which is not recognized as a disease which is causally 
related to radiation exposure.  If a claim is based on a 
disease other than one of those specifically listed in the 
above-referenced laws and regulations, VA shall nevertheless 
consider the claim under the provisions of this section 
"provided that the claimant has cited or submitted competent 
scientific or medical evidence that the claimed condition is 
a radiogenic disease."  38 C.F.R. § 3.311(b)(4).  

The Schedule for Rating Disabilities (Schedule) will be used 
for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to deformity, 
adhesions, defective innervation, or other pathology, or due 
to pain supported by adequate pathology.  38 C.F.R. § 4.40.

Regarding the joints, factors of disability reside in 
reductions of their normal excursions of movements in 
different planes.  Inquiry will be directed to more or less 
movement than normal, weakened movement, excess fatigability, 
pain, incoordination, swelling, deformity or atrophy of 
disuse, instability of station, disturbance of locomotion, 
interference with standing, sitting and weight-bearing.  For 
the purpose of rating disability from arthritis, the lumbar 
vertebrae are considered a group of minor joints, ratable on 
disturbance of lumbar spine function.  38 C.F.R. § 4.45.

The US Court of Appeals for Veterans Claims (Court) has held 
that Diagnostic Codes predicated on limitation of motion do 
not prohibit consideration of higher evaluations based upon 
functional loss due to pain on use, or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 
Vet. App. 7 (1996); DeLuca v. Brown, 4 Vet. App. 202 (1995).  

Degenerative arthritis, established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. §§ 4.59, 4.71a, 
Diagnostic Code 5003.

The Board notes that during the course of this appeal, the 
regulations for rating disabilities of the spine were twice 
revised, effective in September 2002 and September 2003.  The 
veteran filed the claim giving rise to this appeal in August 
2002.  Where the law or regulations governing a claim are 
changed while the claim is pending, the version most 
favorable to the claimant applies (from the effective date of 
the change), absent Congressional intent to the contrary.  

Prior to September 2002, the Schedule provided ratings for 
limitation of motion of the lumbar spine when limitation was 
slight (10 percent), moderate (20 percent) and severe 
(40 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5292.  

Effective September 2003, the regulations for rating 
disabilities of the spine were revised with reclassification 
of the Diagnostic Codes.  These reclassified diagnostic codes 
included 5237 (cervical or lumbosacral strain), 5242 
(degenerative arthritis of the spine), and 5243 
(intervertebral disc syndrome).  

The September 2003 regulation amendments provided a general 
rating formula for diseases and injuries of the spine (for 
Diagnostic Codes 5235 to 5243), unless 5243 is evaluated 
under the formula for rating intervertebral disc syndrome 
based upon incapacitating episodes (the veteran has not been 
granted service connection for disk disease).  

This general rating formula provides a 100 percent evaluation 
for unfavorable ankylosis (complete bony fixation) of the 
entire spine.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent evaluation.  
Forward flexion of the thoracolumbar spine to 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent evaluation.  A 20 percent 
evaluation is warranted when forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees, or 
there is muscle spasm severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

Service Connection for Diabetes Mellitus:  The service 
medical records on file reflecting the veteran's more than 24 
years of active military service from 1952 to 1976 contain no 
finding or diagnosis of diabetes mellitus.  These records 
include routine physical examinations which consistently note 
sugar and albumin to be negative.  The considerable volume of 
post service clinical records on file clearly reveal that the 
veteran was initially diagnosed with diabetes mellitus in 
1992, some 16 years after he was separated from service.  
Treatment records prior to 1992 reveal laboratory testing of 
glucose which was considered to be high in 1990, but earlier 
laboratory studies for glucose in 1988 and 1985 were within 
normal limits.  

The veteran has not argued in this appeal that he had onset 
of diabetes during service, but he has indicated that his 
diabetes might be the result of exposure to ionizing 
radiation.  Even assuming, without presently conceding, that 
the veteran had significant exposure to ionizing radiation 
during service, the laws and regulations governing diseases 
attributable to ionizing radiation do not recognize diabetes 
as a disease which may result from exposure to radiation.  
Those diseases are principally cancer, leukemia, lymphomas 
and multiple myeloma.  

38 C.F.R. § 3.311(b)(4) provides that if a claim is based on 
a disease other than one of those listed as presumed related 
to radiation exposure, VA will nevertheless consider the 
claim "provided that the claimant has cited or submitted 
competent scientific or medical evidence that the claimed 
condition is a radiogenic disease."  In this case, the 
veteran has not submitted any competent medical or other 
scientific evidence which in any way relates a remote onset 
of diabetes mellitus to some earlier exposure to ionizing 
radiation.  Under the circumstances, VA has no duty to refer 
this claim for review by a medical expert with the production 
of an opinion because there is a complete absence of any 
evidence which shows or suggests that the veteran's diabetes 
had onset during service or is otherwise attributable to 
exposure to ionizing radiation during service.  

In his August 2003 notice of disagreement, the veteran 
referred to a medical article indicating that transfatty 
acids (TFAs) could be causally related to the onset of 
diabetes and argued that he had been provided fatty foods for 
many years during military service.  This, of course, has no 
relationship to ionizing radiation, and the suggestion that 
the veteran's diagnosis of diabetes 16 years after service 
separation was attributable to fatty foods provided him many 
years earlier during service is simply speculative.  The 
veteran is not shown to have the requisite medical expertise 
to provide any form of competent clinical opinion regarding 
the causal origins of his diabetes.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  No competent evidence shows or 
suggests that the veteran's remote onset of diabetes is 
reasonably related to any incident or exposure during 
military service. 

Increased Evaluation, Lumbar Spine Arthritis:  The veteran 
filed his initial claim for service connection for lumbar 
spine disability in August 2002, some 26 years after he was 
separated from service in 1976.  He was provided a VA 
examination in October 2002.  On examination, the veteran 
reported that during the 1970's he began to have back pain 
while riding to and from work.  There were no reported 
injuries, strains, or anything of that nature that he knew 
about, he just started having backaches and was put on 
profile.  He reported having had back problems ever since.  
He woke up in the morning and didn't have back pain at all, 
and then at 10 a.m. without warning, he would suddenly get 
severe low back pain.  When he is having back pain, he 
reported only being able to walk about a quarter mile.  

Upon examination, the veteran was 5 foot 9 inches tall and 
weighed 271 pounds.  He ambulated with a slow but essentially 
normal gait.  He reported not having any back pain at the 
time of examination.  Palpation of the spine revealed no 
tenderness or trigger points in the midline or paraspinal 
areas.  In the seated position, he could flex forward 
approximately 35-40 degrees, at which point his abdomen was 
down onto his thighs.  He reported a slight tightness in the 
low back, but no pain.  He could extend backwards about 5 
degrees with a very slight tightness in the low back, but no 
pain.  He could rotate right 55-60 degrees without pain and 
to the left about 60 degrees.  Side bending was about 25 
degrees both left and right.  The veteran did report pain of 
the lumbosacral junction.  Straight leg raising testing was 
negative bilaterally.  The diagnosis was degenerative 
arthritis of the lumbar spine.  

Outpatient treatment records during the pendency of this 
appeal show that the veteran occasionally reported 
significant low back pain, but the majority of these 
treatment records reflect care and treatment for disabilities 
unrelated to his lumbar spine.

In November 2002, the RO granted service connection for 
degenerative changes of the lumbar spine at L2-L3.  The RO 
accurately pointed out that service X-ray studies performed 
in June 1972 revealed lipping and spurring.  The RO assessed 
the lumbar range of motion reported in the October 2002 VA 
examination of the spine as moderate in nature and warranting 
a 20 percent evaluation, effective from the veteran's August 
2002 claim.  The Board concurs in this assessment, at all 
times during the pendency of the appeal.

In accordance with the schedular criteria in effect at the 
time the veteran filed his claim, moderate limitation of 
motion of the lumbar spine warrants a 20 percent evaluation.  
Although a 40 percent evaluation is warranted for severe 
limitation of motion, the ranges of motion objectively 
reported in the October 2002 VA orthopedic examination do not 
support a finding of severe limitation of lumbar spine 
motion.  There was no diagnosis or finding of chronic 
lumbosacral strain, nor was service connection granted for 
lumbosacral strain.  However, it is noteworthy in this regard 
that the veteran is not shown to have muscle spasm on extreme 
forward bending which would be necessary to warrant a 20 
percent evaluation in accordance with now superseded 
Diagnostic Code 5295.  

In consideration of the more recently adopted schedular 
criteria for evaluating the veteran's lumbar spine arthritis, 
the currently assigned 20 percent evaluation is warranted 
when full forward flexion of the thoracolumbar spine is 
greater than 30 degrees but not greater than 60 degrees.  
Indeed, forward flexion of the lumbar spine was reported at 
35-40 degrees in the VA orthopedic examination.  The next 
higher 40 percent evaluation would require clinical evidence 
that forward flexion of the thoracolumbar spine was 30 
degrees or less, and there is a complete absence of any 
examination report or outpatient treatment record reflecting 
forward flexion being limited to 30 or less degrees at any 
time during the pendency of this appeal.  The next higher 40 
percent evaluation would also be warranted with evidence 
revealing a favorable ankylosis of the entire thoracolumbar 
spine.  Ankylosis means complete fixation of the spine, and 
it is clear that the veteran does not have ankylosis of the 
thoracolumbar spine either favorable or unfavorable in 
nature.  

The Board considered the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59, and DeLuca v. Brown, 4 Vet. App. 202 (1995), 
with respect to the assignment of a higher evaluation based 
upon functional loss due to pain on use or due to flare-ups.  
Although the veteran reports having occasional increases in 
low back pain, there is essentially an absence of objective 
evidence demonstrating significant flare-ups for which the 
veteran has sought medical treatment and been ordered to bed 
rest with treatment by a physician.  The veteran's 
objectively demonstrated periodic flare-ups of low back pain 
are adequately recompensed under the currently assigned 
20 percent evaluation for moderate limitation of motion 
attributable to the arthritis of his lumbar spine.






ORDER

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to an evaluation in excess of 20 percent for 
degenerative arthritis of the lumbar spine is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


